DETAILED ACTION
	This Office action is responsive to communication received 07/27/2021 – application papers received; 08/27/2021 – Change of Address; 12/09/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 16/523,870 07/26/2019 PAT 11071894 which is a CON of 16/179,757 11/02/2018 PAT 10369436 which is a CON of 15/282,361 09/30/2016 PAT 10155144 which is a CON of 13/867,602 04/22/2013 PAT 9457245 which is a CON of 13/179,211 07/08/2011 PAT 8425827 which is a CON of 12/272,442 11/17/2008 PAT 7993216.
Drawings
The drawings were received on 07/27/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claim 14 is objected to because of the following informalities:  In line 1, --the-- should follow “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, “the bottom opening” lacks proper antecedent basis.  Should this phrase perhaps read --the second opening--? 
As to claim 20, line 1, it appears that “the side of the head” lacks proper antecedent basis. Note that throughout the claims, the phrases “first side of the face”, “second side of the face”, “top side of the head”, “bottom side of the head”, “bottom side of the band”, “first side of the arm”, and “second side of the arm” are recited.  Clarification is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (USPN 6,881,292). 
As to claim 1, Chen shows a ball striking device (FIG. 2) comprising: a head with a first component (10) comprising a metal material (i.e., col. 3, lines 13-14); and at least one second component (21, 22) comprising a non-metallic material (i.e., col. 3, lines 31-34; col. 4, line 15); wherein the first component (10) and at least one second component (21, 22) are connected to define a hollow center cavity (FIG. 2); wherein the first component (10) further comprises a face (11) located at a front of the head and having a ball striking surface configured to strike a golf ball; a band extending in a rearward direction from the face to define a periphery of the head (i.e., the metal shell 10 forms a peripheral band from heel to toe and around a rear portion of the club head); the band further comprising a first end connected to a first side of the face, a second end extending from a second side of the face, opposite the first side, and a rear portion disposed between the first and second ends (i.e., FIG. 2 shows that the peripheral metal shell of the club head is connected to the heel, toe and rear portions); wherein the rear portion of the band is positioned below a volumetric centerline of the head (i.e., see annotated FIG. 4, herein below).  The band (10) and the face (11) define a first opening (12) on a top side of the band and at least one second opening (13) on a bottom side of band; wherein the at least one second component further comprises a top piece (21) connected to the top side of the band and forming at least a portion of a top side of the head and configured to cover the first opening; and a bottom piece (22) connected to the bottom side of the metal band and forming at least a portion of a bottom side of the head and configured to cover the second opening. 

    PNG
    media_image1.png
    573
    1246
    media_image1.png
    Greyscale

As to claim 3, the at least one second component (21, 22) is formed from a carbon-fiber composite material (i.e., col. 3, lines 31-34; col. 4, line 15). 
As to claim 4, the top piece (21) is formed from a carbon- fiber composite material (i.e., col. 3, lines 31-34; col. 4, line 15).
As to claim 5, the bottom piece (22) is formed form a carbon-fiber composite material (i.e., col. 3, lines 31-34; col. 4, line 15).
As to claim 6, the metal band (10) comprises a semi-circular shape to define the periphery of the head. FIG. 2 shows that the band or shell (10) extends from the heel around to the rear and continuing to the toe to form a semi-circular shape. 
As to claim 8, the band (10) further comprises a top ledge (i.e., ledge 121 in FIG. 2) that protrudes from the top side of the band (10) and into the first opening (12) to define a gripping surface for the top piece (21). 
As to claim 9, the band (10) further comprises a bottom ledge (i.e., ledge 131 in FIG. 2) protruding from the bottom side of the band (10) and into the second opening (13) to define a gripping surface for the bottom piece (22). 
As to claim 10, first opening comprises a larger area than an area of the bottom opening (i.e., FIG. 2 clearly shows that first opening (12) is larger in area when compared to bottom or second opening 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (USPN 6,881,292) in view of Oyama (US PUBS 2007/0202963). 
Chen differs from the claimed invention in that Chen does not show “at least one weight member connected to the metal band” (claim 2) nor “a recess configured to receive a weight inserted into the recess” (claim 7).  Oyama shows it to be old in the art to provide a weight member (9) within a hole or recess (16) within the peripheral shell portion adjacent a rear portion of the club head to help increase the depth of the center of gravity (i.e., paragraphs [0063-0065]).  In view of the publication to Oyama, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Chen by incorporating a weight connected to the metal peripheral band (10), wherein the weight is contained within a recess designed securely hold the weight, with there being a reasonable expectation of success that adding additional weight to the peripheral band would have served to redistribute the weight of the club head so as to desirably locate the center of gravity of the club head.  Here, the addition of these features (i.e., at least one weight member connected to the metal band and a recess configured to receive a weight inserted into the recess), as taught by Oyama, to the hollow wood-type club head of Chen would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,369,436 in view of Chen (USPN 6,881,292).   The claimed invention of the ‘436 patent shares many common limitations with the instant claims including a metal band, an arm extending from the face member and connected at a central portion of the band, openings in both the top and bottom of the club head, at least one weight received as part of the band, composite pieces for covering the openings in the top and bottom of the club head, and a ridge (i.e., a ledge) surrounding the openings for engaging at least one of the composite pieces.  
Here, the claimed invention of the ‘436 patent is, on one hand, more specific than the instant claims, wherein the ‘436 patent claims further requires “wherein the metal band comprises a metal band width, wherein the metal band width varies as a metal band location is a greater distance from the face member, wherein the metal band width is greater as the metal band location is a greater distance from the face member as measured along a perimeter distance around the metal band, wherein the perimeter distance is measured from either the first side of the face member, or the second, opposite side of the face member towards the rear, central location of the metal band”; “wherein the top piece is connected to the metal band and the return portion by an adhesive”; “wherein the golf club head further comprises at least one threaded weight, wherein the at least one threaded screw base and the at least one hole formed in the metallic band are configured to receive the at least one threaded weight, wherein the at least one threaded weight is threadedly attached to the golf club head by threading the at least one threaded weight into the at least one threaded screw base through the at least one hole formed in the metallic band” and “wherein walls of the return portion comprise a return wall length, wherein the return wall length comprises a range of 0.25 inch to 2.0 inches”.   
On the other hand, the claims of the ‘436 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head” and “wherein the first opening comprises a larger area than an area of the bottom opening”.   Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20).  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘436 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,155,144 in view of Chen (USPN 6,881,292).   The claimed invention of the ‘144 patent shares many common limitations with the instant claims including a metal band, an arm extending from the face member and connected at a central portion of the band, openings in both the top and bottom of the club head, at least one weight received as part of the band, composite pieces for covering the openings in the top and bottom of the club head, and a ridge (i.e., a ledge) surrounding the openings for engaging at least one of the composite pieces.   
Here, the claimed invention of the ‘144 patent is, on one hand, more specific than the instant claims, wherein the ‘144 patent claims further require “wherein the ball striking face and the metal band are made from a titanium alloy”; “wherein the face member and the metal band are formed separately and are connected by an integral joining technique”; “wherein the first and second bottom pieces are connected to the metal band by an adhesive”; “wherein the face member and the metal band are formed separately and are connected by an integral joining technique”; “wherein the first and second bottom pieces are connected to the metal band by an adhesive”; and “wherein the metal arm and the metal band are formed together as a single, unitary piece”.  
On the other hand, the claims of the ‘144 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head” and “wherein the first opening comprises a larger area than an area of the bottom opening”.   Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20).  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘144 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of USPN 7,993,216 in view of Chen (USPN 6,881,292).   The claimed invention of the ‘216 patent shares many common limitations with the instant claims including a metal band, an arm extending from the face member and connected at a central portion of the band, openings in both the top and bottom of the club head, at least one weight received as part of the band, composite pieces for covering the openings in the top and bottom of the club head, and a ridge (i.e., a ledge) surrounding the openings for engaging at least one of the composite pieces.   
Here, the claimed invention of the ‘216 patent is, on one hand, more specific than the instant claims, wherein the ‘216 patent claims further require “a shaft to at least one of the front piece and the back piece”; wherein the front piece and the back piece are made from the same metallic material; “wherein the front piece and the back piece are formed separately and are connected by an integral joining technique, and the top piece and the bottom piece are connected to the back piece by an adhesive”; and “wherein the metal arm and the metal band are formed together as a single, unitary piece”. 
On the other hand, the claims of the ‘216 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head” and “wherein the first opening comprises a larger area than an area of the bottom opening”.   Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20).  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘216 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,071,894 in view of Chen (USPN 6,881,292).   The claimed invention of the ‘894 patent shares many common limitations with the instant claims including a metal band, openings in both the top and bottom of the club head, at least one weight received as part of the band, and composite pieces for covering the openings in the top and bottom of the club head. 
Here, the claimed invention of the ‘894 patent is, on one hand, more specific than the instant claims, wherein the ‘894 patent claims further require “a jog…the jog staggers the top wall and the bottom wall of the return portion from one another”; and “a shaft connected to the head”.  
On the other hand, the claims of the ‘894 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head”; “a top ledge protruding from the top side”; “a bottom ledge protruding from the bottom side”; and “wherein the first opening comprises a larger area than an area of the bottom opening”.  Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20). Chen also makes use of ledges (121, 131) on the upper and lower surfaces, respectively, of the club head for enabling the composite covers (21, 21) to be situated in their proper respective locations.  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘894 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  Further, the skilled artisan would have found it obvious to modify the claimed device of the ‘894 patent to include ledges on both the top and bottom sides of the club head so that the mating composite covers would have been able to completely seal the hollow club head structure. 
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,071,894 in view of Chen (USPN 6,881,292) and Wood (USPN 5,997,415).   The claimed invention of the ‘894 patent shares many common limitations with the instant claims including a metal band, openings in both the top and bottom of the club head, at least one weight received as part of the band, jogs extending rearwardly from the face with staggered lengths between the top and bottom walls, and composite pieces for covering the openings in the top and bottom of the club head. 
Here, the claimed invention of the ‘894 patent is, on one hand, more specific than the instant claims, wherein the ‘894 patent claims further require “a shaft connected to the head”.  
On the other hand, the claims of the ‘894 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head”; “an arm extending across a bottom side of the head from the face to a central portion of the band”; and “wherein the first opening comprises a larger area than an area of the bottom opening”.   Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20).  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘894 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  Further, the prior art to Wood shows an arm at a lower portion of the club head, wherein the arm forms part of the sole and separates the two openings at the bottom portion and provides structural support for the composite covers (318, 320). See FIGS. 3A and 3C in Wood.  In view of the patent to Wood, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘894 patent by including an arm across the bottom side of the club head for improved structural support.  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of USPN 9,457,245 in view of Chen (USPN 6,881,292).   The claimed invention of the ‘245 patent shares many common limitations with the instant claims including a metal band, openings in both the top and bottom of the club head, at least one weight received as part of the band, and composite pieces for covering the openings in the top and bottom of the club head. 
Here, the claimed invention of the ‘245 patent is, on one hand, more specific than the instant claims, wherein the ‘245 patent claims further require “wherein the face has a variable thickness comprising a thickened portion proximate a center of the face”; “wherein the frame provides sufficient structural strength and rigidity such that the head is able to function for striking a ball without the presence of the cover piece”; “a shaft connected to the head”; and “wherein the face and the back portion are formed separately and are connected by an integral joining technique, and wherein the cover piece is connected to the frame by an adhesive” 
On the other hand, the claims of the ‘245 patent lack the now-claimed “wherein the rear portion of the band is positioned below a volumetric centerline of the head”; and “wherein the first opening comprises a larger area than an area of the bottom opening”.  Chen (FIG. 4) shows that a rearwardmost portion of the band or shell (10) is located below a volumetric centerline and further shows that the upper composite covering (21) is larger in area than the lower composite cover (22), as shown in FIG. 2.  These features clearly enable the Chen device to optimally locate the center of gravity through a redistribution of weight and thereby enhance club head performance (i.e., col. 1, lines 61-65; col. 5, lines 7-20).  In view of the patent to Chen, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘245 patent by placing the rear portion of the band below the volumetric centerline and constructing the upper covering to be larger in area than the lower covering, with their being a reasonable likelihood of success that the weight distribution of the head would serve to lower the center of gravity location so as to improve the performance of the club head.  

Observations on Obviousness-Type Double Patenting 
Applicant is respectfully urged to maintain a clear line of demarcation between the | instant claim set and the claims in the related patent listed herein below. While no double patenting rejection based on the patent listed below is currently being made of record, maintaining a clear distinction between the instant claims and the claims of the related patent listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.  It is clear that the applicant, who in in this case is most familiar with the language, content and prosecution history of the related patent identified here, is best equipped to recognize any potential double patenting concerns, and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the patent listed below conflicts, or does not conflict, with the claims of the instant application. 
USPN: 8425827
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711

/SEBASTIANO PASSANITI/
Primary Examiner, Art Unit 3711